PER CURIAM.*
Motion to clarify granted. The complete minutes for the hearing conducted on October 3, 1995, indicate that the defense obtained discovery of medical and scientific reports in the possession of the state and that the state thereby had a reciprocal right under La.C.Cr.P. art. 725 to discovery of similar reports in the possession of the defense by those witnesses it intends to call at trial. In the event that the defendant persists in his dual insanity plea and submits to an independent mental examination pursuant to this Court’s order of December 19, 1997, the state’s medical expert shall be provided with the complete reports of the sanity commission doctors regarding their examination of the defendant as to his sanity at the time of the offense, including those portions previously excised by the district court, solely for purposes of aiding his or her own examination of the defendant. In the event that the defendant withdraws his dual insanity plea or commits himself on the record to not calling *1387either commission doctor as his -witness at the guilt and sentencing stages of trial, the excised portions of the reports shall not be disclosed.

 VICTORY, J., not on panel. See Rule IV, Part II, Sec. 3.